               Case 3:20-cv-01084-L-BK Document 35 Filed 04/30/20 4months,CLASS,CLOSED,LMMLC2
                                                                  Page 1 of 6 PageID 408
                                        U.S. District Court
                               Northern District of Georgia (Atlanta)
                         CIVIL DOCKET FOR CASE #: 1:19−cv−04381−LMM

Foote v. Car Protection USA et al                                Date Filed: 09/29/2019
Assigned to: Judge Leigh Martin May                              Date Terminated: 04/30/2020
Cause: 47:0227 Telephone Consumer Protection Act                 Jury Demand: Plaintiff
                                                                 Nature of Suit: 890 Other Statutory Actions
                                                                 Jurisdiction: Federal Question
Plaintiff
Paula Foote                                        represented by Andrew W. Heidarpour
individually and on behalf of others similarly                    Heidarpour Law Firm, PLLC
situated                                                          190−318
                                                                  1300 Pennsylvania Ave.
                                                                  Washington, DC 20004
                                                                  202−234−2727
                                                                  Email: AHeidarpour@HLFirm.com
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED

                                                                 Anthony Paronich
                                                                 Paronich Law, P.C.
                                                                 Suite 2400
                                                                 350 Lincoln St.
                                                                 Hingham, MA 02043
                                                                 615−485−0018
                                                                 Email: anthony@paronichlaw.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                 Steven Howard Koval
                                                                 The Koval Firm, LLC
                                                                 Building 15, Suite 120
                                                                 3575 Piedmont Rd.
                                                                 Atlanta, GA 30305
                                                                 404−513−6651
                                                                 Fax: 404−549−4654
                                                                 Email: shkoval@aol.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


V.
Defendant
Car Protection USA                                 represented by Gregory M. Caffas
doing business as                                                 Roth Jackson Gibbons Condlin, PLC −M. VA
Clear Path                                                        8200 Greensboro Drive
                                                                  McLean, VA 22102
                                                                  703−485−3533
                                                                  Email: gcaffas@rothjackson.com
             Case 3:20-cv-01084-L-BK Document 35 Filed 04/30/20  Page 2 of 6 PageID 409
                                                         LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          Joseph P. Bowser
                                                          Roth Jackson Gibbons Condlin, PLC −VA
                                                          1519 Summit Avenue
                                                          Richmond, VA 23230
                                                          804−441−8701
                                                          Fax: 804−441−8438
                                                          Email: jbowser@rothjackson.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Benjamin I. Fink
                                                          Berman Fink Van Horn, P.C. −Atl
                                                          Suite 1100
                                                          3475 Piedmont Rd., N.E.
                                                          Atlanta, GA 30305
                                                          404−261−7711
                                                          Fax: 404−233−1943
                                                          Email: bfink@bfvlaw.com
                                                          ATTORNEY TO BE NOTICED

Defendant
John Davis                                   represented by Gregory M. Caffas
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                          Joseph P. Bowser
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Benjamin I. Fink
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
Matrix Warranty Solutions, Inc. d/b/a        represented by Gregory M. Caffas
Element Protection                                          (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                          Joseph P. Bowser
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Benjamin I. Fink
             Case 3:20-cv-01084-L-BK Document 35 Filed 04/30/20
                                                         (See above Page   3 of 6 PageID 410
                                                                    for address)
                                                                            ATTORNEY TO BE NOTICED


Date Filed      #    Docket Text

09/29/2019     Ï1    CLASS ACTION COMPLAINT with Jury Demand filed by Paula Foote. (Filing fee $400.00,
                     receipt number AGANDC−8968607) (Attachments: # 1 Civil Cover Sheet)(eop) Please visit our
                     website at http://www.gand.uscourts.gov/commonly−used−forms to obtain Pretrial Instructions and
                     Pretrial Associated Forms which includes the Consent To Proceed Before U.S. Magistrate form.
                     Modified text on 10/1/2019 (eop). (Entered: 10/01/2019)

09/30/2019     Ï2    Electronic Summons Issued as to Car Protection USA (Clear Path; c/o registered agent− Thomas
                     Rothstein). (eop) Modified text on 10/1/2019 (eop). (Entered: 10/01/2019)

09/30/2019     Ï3    Electronic Summons Issued as to Car Protection USA (c/o registered agent: Robert Hill). (eop)
                     (Entered: 10/01/2019)

09/30/2019     Ï4    Electronic Summons Issued as to John Davis. (eop) (Entered: 10/01/2019)

10/08/2019     Ï5    APPLICATION for Admission of ANTHONY PARONICH Pro Hac Vice (Application fee $ 150,
                     receipt number AGANDC−8989498). Documents for this entry are not available for viewing
                     outside the courthouse.by Paula Foote. (Koval, Steven) (Entered: 10/08/2019)

10/09/2019     Ï6    STANDING ORDER REGARDING CIVIL LITIGATION Signed by Judge Leigh Martin May on
                     10/9/2019. (tmf) (Entered: 10/09/2019)

10/11/2019     Ï7    Return of Service Executed by Paula Foote. Car Protection USA served on 10/7/2019, answer due
                     10/28/2019. (Paronich, Anthony) (Entered: 10/11/2019)

10/11/2019     Ï8    Return of Service Executed by Paula Foote. John Davis served on 10/7/2019, answer due
                     10/28/2019. (Paronich, Anthony) (Entered: 10/11/2019)

10/11/2019      Ï    APPROVAL by Clerks Office re: 5 APPLICATION for Admission of ANTHONY PARONICH
                     Pro Hac Vice (Application fee $ 150, receipt number AGANDC−8989498). Documents for this
                     entry are not available for viewing outside the courthouse.. Attorney Anthony Paronich added
                     appearing on behalf of Paula Foote (pmb) (Entered: 10/11/2019)

10/14/2019      Ï    ORAL ORDER granting 5 Application for Admission Pro Hac Vice as to Anthony Paronich.
                     Approved by by Judge Leigh Martin May on 10/14/2019. If the applicant does not have CM/ECF
                     access in the Northern District of Georgia already, they must request access at http://pacer.gov. If
                     they have electronically filed in this district in a previous case, please omit this step.(rvb) (Entered:
                     10/14/2019)

11/13/2019     Ï9    MOTION to Amend 1 Complaint, with Brief In Support by Paula Foote. (Attachments: # 1 Exhibit
                     1 −− Proposed First Amended Complaint)(Paronich, Anthony) (Entered: 11/13/2019)

12/02/2019      Ï    Submission of 9 MOTION to Amend 1 Complaint, , to District Judge Leigh Martin May. (tmf)
                     (Entered: 12/02/2019)

12/03/2019    Ï 10   ORDER: This case comes before the Court on Plaintiff's Motion to Amend the Complaint 9 .
                     Plaintiff wishes to add another Defendant. As Defendants did not file a response, Defendants do not
                     oppose this motion. See LR 7.1B, NDGa. For good cause shown, Plaintiff's Motion is GRANTED.
                     See Fed. R. Civ. P. 15(a)(2). Plaintiff is DIRECTED to file the Amended Complaint included in this
                     Motion, see Dkt. No. [ 9 −1], on the docket within seven (7) days of the entry of this Order. Signed
                     by Judge Leigh Martin May on 12/3/2019. (tmf) (Entered: 12/03/2019)

12/03/2019    Ï 11
             Case 3:20-cv-01084-L-BK Document
                   First AMENDED COMPLAINT     35CarFiled
                                           against        04/30/20
                                                     Protection       Page
                                                                USA, John   4 ofMatrix
                                                                          Davis, 6 PageID    411
                                                                                       Warranty
                     Solutions, Inc. d/b/a Element Protectionwith Jury Demand filed by Paula Foote.(Paronich, Anthony)
                     Please visit our website at http://www.gand.uscourts.gov/commonly−used−forms to obtain Pretrial
                     Instructions and Pretrial Associated Forms which includes the Consent To Proceed Before U.S.
                     Magistrate form. (Entered: 12/03/2019)

12/04/2019    Ï 12   MOTION for Discovery to Commence Limited Discovery to Avoid the Destruction of Records that
                     Identify Putative Class Members with Brief In Support by Paula Foote. (Attachments: # 1 Exhibit 1
                     −− Department of Justice Chart of Retention Periods of Telecommunications Providers, # 2 Exhibit
                     2 −− E−mail Correspondence with John Davis, # 3 Text of Proposed Order)(Paronich, Anthony)
                     (Entered: 12/04/2019)

12/05/2019    Ï 13   WAIVER OF SERVICE Returned Executed by Paula Foote. Matrix Warranty Solutions, Inc. d/b/a
                     Element Protection waiver mailed on 12/3/2019, answer due 2/3/2020. (Paronich, Anthony)
                     (Entered: 12/05/2019)

12/12/2019    Ï 14   APPLICATION for Admission of Andrew Heidarpour Pro Hac Vice (Application fee $ 150, receipt
                     number AGANDC−9173822). Documents for this entry are not available for viewing outside the
                     courthouse.by Paula Foote. (Koval, Steven) (Entered: 12/12/2019)

12/19/2019      Ï    APPROVAL by Clerks Office re: 14 APPLICATION for Admission of Andrew Heidarpour Pro
                     Hac Vice (Application fee $ 150, receipt number AGANDC−9173822). Documents for this entry
                     are not available for viewing outside the courthouse.. Attorney Andrew W. Heidarpour added
                     appearing on behalf of Paula Foote (pmb) (Entered: 12/19/2019)

12/20/2019      Ï    ORAL ORDER granting 14 Application for Admission Pro Hac Vice as to Andrew Heidarpour.
                     Approved by Judge Leigh Martin May on 12/20/2019. If the applicant does not have CM/ECF
                     access in the Northern District of Georgia already, they must request access at http://pacer.gov. If
                     they have electronically filed in this district in a previous case, please omit this step.(rvb) (Entered:
                     12/20/2019)

12/23/2019      Ï    Submission of 12 MOTION for Discovery to Commence Limited Discovery to Avoid the
                     Destruction of Records that Identify Putative Class Members, to District Judge Leigh Martin May.
                     (rlb) (Entered: 12/23/2019)

01/06/2020    Ï 15   ORDER GRANTING 12 Motion to Commence Limited Discovery to allow the Plaintiff to serve
                     discovery on any individual or entity that may have information that could identify putative class
                     members. Signed by Judge Leigh Martin May on 1/6/20. (jpa) (Entered: 01/06/2020)

02/03/2020    Ï 16   MOTION to Dismiss for Lack of Personal Jurisdiction with Brief In Support by Car Protection
                     USA, John Davis, Matrix Warranty Solutions, Inc. d/b/a Element Protection. (Attachments: # 1
                     Brief, # 2 Affidavit Exhibit 1: Tuerk Declaration, # 3 Affidavit Exhibit 2: Davis Declaration)(Fink,
                     Benjamin) (Entered: 02/03/2020)

02/03/2020    Ï 17   MOTION to Stay Discovery Pending Ruling on Dkt. 16 with Brief In Support by Car Protection
                     USA, John Davis, Matrix Warranty Solutions, Inc. d/b/a Element Protection. (Attachments: # 1
                     Brief, # 2 Exhibit 1: Discovery to Davis, # 3 Exhibit 2: Discovery to Matrix)(Fink, Benjamin)
                     (Entered: 02/03/2020)

02/05/2020    Ï 18   Corporate Disclosure Statement by Matrix Warranty Solutions, Inc. d/b/a Element Protection by
                     Matrix Warranty Solutions, Inc. d/b/a Element Protection.(Fink, Benjamin) (Entered: 02/05/2020)

02/05/2020    Ï 19   APPLICATION for Admission of Gregory M. Caffas Pro Hac Vice (Application fee $ 150, receipt
                     number AGANDC−9339865).by Car Protection USA, John Davis, Matrix Warranty Solutions, Inc.
                     d/b/a Element Protection. (Fink, Benjamin) Documents for this entry are not available for viewing
                     outside the courthouse. (Entered: 02/05/2020)
02/05/2020 Case
            Ï 20 3:20-cv-01084-L-BK
                  APPLICATION for AdmissionDocument     35 P.Filed
                                                  of Joseph        04/30/20
                                                              Bowser            Page
                                                                     Pro Hac Vice      5 of 6 PageID
                                                                                   (Application  fee $ 150,412
                                                                                                             receipt
                  number AGANDC−9339882).by Car Protection USA, John Davis, Matrix Warranty Solutions, Inc.
                  d/b/a Element Protection. (Fink, Benjamin) Documents for this entry are not available for viewing
                  outside the courthouse. (Entered: 02/05/2020)

02/06/2020       Ï   Clerks Notation re 18 Corporate Disclosure Statement, reviewed and approved by LMM. (rvb)
                     (Entered: 02/06/2020)

02/07/2020    Ï 21   Notice for Leave of Absence for the following date(s): February 14−17, March 16−18, March 27,
                     April 6−13, May 11−12, by Benjamin I. Fink. (Fink, Benjamin) (Entered: 02/07/2020)

02/12/2020       Ï   APPROVAL by Clerks Office re: 19 APPLICATION for Admission of Gregory M. Caffas Pro Hac
                     Vice (Application fee $ 150, receipt number AGANDC−9339865). Attorney Benjamin I. Fink
                     added appearing on behalf of Car Protection USA (jkm) (Entered: 02/12/2020)

02/12/2020       Ï   APPROVAL by Clerks Office re: 19 APPLICATION for Admission of Gregory M. Caffas Pro Hac
                     Vice (Application fee $ 150, receipt number AGANDC−9339865). Attorney Gregory M. Caffas
                     added appearing on behalf of Car Protection USA, John Davis, Matrix Warranty Solutions, Inc.
                     d/b/a Element Protection (cdg) (Entered: 02/12/2020)

02/12/2020       Ï   APPROVAL by Clerks Office re: 20 APPLICATION for Admission of Joseph P. Bowser Pro Hac
                     Vice (Application fee $ 150, receipt number AGANDC−9339882). Attorney Benjamin I. Fink
                     added appearing on behalf of Car Protection USA et al (jkm) (Entered: 02/12/2020)

02/12/2020       Ï   APPROVAL by Clerks Office re: 20 APPLICATION for Admission of Joseph P. Bowser Pro Hac
                     Vice (Application fee $ 150, receipt number AGANDC−9339882). Attorney Joseph P. Bowser
                     added appearing on behalf of Car Protection USA, John Davis, Matrix Warranty Solutions, Inc.
                     d/b/a Element Protection (cdg) (Entered: 02/12/2020)

02/12/2020       Ï   ORAL ORDER granting 19 Application for Admission Pro Hac Vice as to Gregory M. Caffas ;
                     granting 20 Application for Admission Pro Hac Vice as to Joseph P. Bowser. Approved by Judge
                     Leigh Martin May on 02/12/2020. If the applicant does not have CM/ECF access in the Northern
                     District of Georgia already, they must request access at http://pacer.gov. If they have electronically
                     filed in this district in a previous case, please omit this step.(rvb) (Entered: 02/12/2020)

02/12/2020    Ï 22   RESPONSE in Opposition re 16 MOTION to Dismiss for Lack of Personal Jurisdiction filed by
                     Paula Foote. (Attachments: # 1 Exhibit 1 −− Sample Matrix Warranty Vehicle Service Contract, # 2
                     Exhibit 2 −− Affidavit of Andrew Perrong)(Paronich, Anthony) (Entered: 02/12/2020)

02/12/2020    Ï 23   RESPONSE in Opposition re 17 MOTION to Stay Discovery Pending Ruling on Dkt. 16 filed by
                     Paula Foote. (Attachments: # 1 Exhibit 1 − Affidavit of Andrew Perrong, # 2 Exhibit 2 −− E−mail
                     Correspondence Regarding Preservation by Car Protection USA)(Paronich, Anthony) (Entered:
                     02/12/2020)

02/26/2020    Ï 24   REPLY BRIEF re 16 MOTION to Dismiss for Lack of Personal Jurisdiction filed by Car Protection
                     USA, John Davis, Matrix Warranty Solutions, Inc. d/b/a Element Protection. (Attachments: # 1
                     Exhibit 1: Amended Counterclaims, # 2 Exhibit 2: Response to Motion to Quash Subpoena)(Fink,
                     Benjamin) (Entered: 02/26/2020)

02/26/2020    Ï 25   REPLY BRIEF re 17 MOTION to Stay Discovery Pending Ruling on Dkt. 16 filed by Car
                     Protection USA, John Davis, Matrix Warranty Solutions, Inc. d/b/a Element Protection.
                     (Attachments: # 1 Exhibit 1: Declaration of Joseph P. Bowser)(Fink, Benjamin) (Entered:
                     02/26/2020)

02/27/2020       Ï   Submission of 16 MOTION to Dismiss for Lack of Personal Jurisdiction, 17 MOTION to Stay
                     Discovery Pending Ruling on Dkt. 16, to District Judge Leigh Martin May. (adg) (Entered:
                     02/27/2020)
03/04/2020 Case
            Ï 26 3:20-cv-01084-L-BK
                  JOINT PRELIMINARY Document
                                          REPORT AND   35 DISCOVERY
                                                             Filed 04/30/20      Page
                                                                          PLAN filed  by6Car
                                                                                          of Protection
                                                                                             6 PageID     413John
                                                                                                        USA,
                  Davis, Matrix Warranty Solutions, Inc. d/b/a Element Protection. (Attachments: # 1 Supplement
                  Statement to Section 4 Explaining Defendants' Jurisdictional Objections)(Fink, Benjamin) (Entered:
                  03/04/2020)

03/12/2020    Ï 27   ORDER: Defendants' Motion to Dismiss 16 is DENIED without prejudice with the right to refile at
                     the conclusion of the limited discovery period. Defendants' Motion to Stay Discovery 17 is
                     GRANTED IN PART. Signed by Judge Leigh Martin May on 3/12/2020. (tmf) (Entered:
                     03/12/2020)

03/20/2020    Ï 29   General Order 20−01 re: COURT OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES
                     CREATED BY COVID−19 AND RELATED CORONA VIRUS. Signed by Judge Thomas W.
                     Thrash, Jr. on 3/16/2020. (tmf) (Entered: 03/24/2020)

03/24/2020    Ï 28   SCHEDULING ORDER: re: 26 Joint Preliminary Report and Discovery Plan, Signed by Judge
                     Leigh Martin May on 3/24/2020. (tmf) (Entered: 03/24/2020)

03/27/2020    Ï 30   CERTIFICATE OF SERVICE by Car Protection USA, John Davis, Matrix Warranty Solutions, Inc.
                     d/b/a Element Protection.(Fink, Benjamin) (Entered: 03/27/2020)

04/02/2020    Ï 31   Amended General Order 20−01 re COURT OPERATIONS UNDER THE EXIGENT
                     CIRCUMSTANCES CREATED BY COVID−19 AND RELATED CORONA VIRUS. Signed by
                     Judge Thomas W. Thrash, Jr. on 3/30/20. (aaq) (ADI) (Entered: 04/02/2020)

04/15/2020    Ï 32   CERTIFICATE OF SERVICE by John Davis.(Caffas, Gregory) (Entered: 04/15/2020)

04/29/2020    Ï 33   Joint MOTION to Transfer Case to N.D.Texas by Car Protection USA, John Davis, Matrix
                     Warranty Solutions, Inc. d/b/a Element Protection. (Attachments: # 1 Text of Proposed
                     Order)(Caffas, Gregory) (Entered: 04/29/2020)

04/30/2020    Ï 34   ORDER granting 33 Motion to Transfer Case. The Court hereby transfers this case to the United
                     States District Court for the Northern District of Texas, Dallas Division, and directs the Clerk of the
                     Court to effectuate the transfer. Signed by Judge Leigh Martin May on 4/30/2020. (tmf) (Entered:
                     04/30/2020)

04/30/2020       Ï   Civil Case Terminated. (tmf) (Entered: 04/30/2020)
